DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered.
Regarding Claim 13, Applicant has argued that Takeshita fails to teach a deposition step and trimming step that are separated.   However, the argument is not persuasive because Takeshita teaches exposure to a first reactive gas followed by exposure to a second reactive gas (Paragraph 62).
Regarding Claim 13, Applicant has argued that Takeshita fails to teach a deposition step and trimming step that are alternated.   However, the argument is not persuasive because Takeshita teaches steps of providing precursor A and B are alternately performed and repeated to form multiple layers (Paragraph 65).

Election/Restrictions
Not that “If applicant’s reply to a requirement for restriction does not expressly state the invention elected, but cancels claims to all but one of the inventions, the remaining invention will be deemed to be the elected invention.” See MPEP 818.02(d)
Applicant’s election of Species B (two step spacer layer formation process) in the reply filed on 5/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 13-16, 18-24, 29 and 32 read on the elected species
Claims 25-28, 30, 31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that hereby withdrawn Claims 25 and 26 depend from withdrawn Claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 18-20, 23, 24, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0104613 to Takeshita et al.
Regarding Claims 13, 24 and 32, Takeshita et al. teaches Takeshita et al. teaches method of trimming a pattern on a patterned substrate in situ of an atomic layer deposition (ALD) chamber, comprising: providing a patterned substrate within the ALD chamber, wherein the patterned substrate includes a plurality of structures, wherein the plurality of structures comprise at least mandrels (310), and wherein the mandrels are formed from an organic material; exposing the patterned substrate provided within the ALD chamber to a multi-step ALD process to form a spacer layer on exposed surfaces of the patterned substrate, wherein the multi-step ALD process comprises exposing the patterned substrate to an oxidation gas (O2, O3, H2O2) and exposing the patterned substrate to a precursor gas, wherein the multi-step ALD process modifies exposed surfaces of the mandrels through oxidation reaction with the organic material (implicit) to form the spacer layer on the mandrels; and wherein the multi-step ALD process trims a critical dimension (CD) of the mandrels by consumption of a mandrel portion, leaving thinner, trimmed mandrels on the patterned substrate (Paragraph 61).
Regarding Claim 13, Takeshita et al. teaches alternating trimming and deposition gas exposure steps (Paragraph 62-65).
Regarding Claim 24, Takeshita et al. teaches exposing to oxidation gas in a first section and exposing to a precursor gas in a second section (See Figures 1, 4, 5-8 and Paragraphs 23, 29, 34).
Regarding Claim 14, Takeshita et al. teaches the organic material comprises hydrocarbons, CxHyNz materials, fluorocarbons, or photoresist (Paragraph 59).
Regarding Claim 15, Takeshita et al. teaches the oxidation gas comprises ozone (O3), oxygen (O2), or plasma oxygen (O2).
Regarding Claim 16, Takeshita et al. teaches the precursor gas comprises a silicon, metal, or nitrogen-containing gas (Paragraph 62).
Regarding Claim 18, Takeshita et al. teaches etching the spacer layer to form two sidewall spacers on either side of each of the trimmed mandrels; and removing the trimmed mandrels, leaving the two sidewall spacers on the patterned substrate for each of the trimmed mandrels (Fig. 9C-9E).
Regarding Claim 19, Takeshita et al. teaches a reaction between the precursor gas and oxidized surfaces of the mandrels completes formation of the spacer layer on the mandrels (implicit).
Regarding Claim 20, Takeshita et al. teaches the oxidation gas comprises ozone (O3), oxygen (O2), or plasma oxygen (O2) and the precursor gas comprises a silicon, metal, or nitrogen-containing gas (Paragraph 62).
Regarding Claim 23, Takeshita et al. teaches exposing the substrate to an additional precursor gas (Paragraphs 62 and 80).
Regarding Claim 29, Takeshita et al. teaches the spacer layer comprises silicon oxide, silicon nitride, titanium oxide or titanium nitride (Paragraph 71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104613 to Takeshita et al. in view of US 4,946,550 to Van Laarhoven.
Regarding Claims 21 and 22, Regarding Claims 21 and 22, Takeshita et al. teaches the method of the invention substantially as claimed, but does not expressly teach in-situ monitoring of a trimming amount using a sensor to monitor a carbon content in a gas phase. However, in-situ monitoring is well known in the art for process control. For example, Van Laarhoven teaches using a sensor to monitor carbon content in a gas phase (Col. 6, Lines 22-35) for in-situ endpoint detection when removing a mandrel material with oxygen gas. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the process of Takeshita et al. with an in-situ carbon content monitoring as shown by Van Laarhoven in order to detect a desired end-point in processing with predictable results. 
	 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716